 1   LORI JONAS
     Assistant Section Chief
 2   Environment and Natural Resources Division
 3   United States Department of Justice
     P.O. Box 7611, Ben Franklin Station
 4   Washington, DC 20044-7611
     Telephone: (202) 514-4080
 5   McGREGOR W. SCOTT
 6   United States Attorney
     MATTHEW R. BELZ
 7   Assistant United States Attorney
     501 I Street, Suite 10-100
 8
     Sacramento, California 95814-2322
 9   Telephone: (916) 554-2758
     Attorneys for Plaintiff United States of America
10
     ANNETTE BALLATORE-WILLIAMSON
11
     District Counsel (CA State Bar No. 192176)
12   San Joaquin Valley Unified Air Pollution Control District
     1990 East Gettysburg Avenue
13   Fresno, California 93726
14   Telephone: (559) 230-6033

15   Attorney for Plaintiff San Joaquin Valley Unified Air Pollution Control District
16                                 UNITED STATES DISTRICT COURT

17                                 EASTERN DISTRICT OF CALIFORNIA

18
                                                   )
19    UNITED STATES OF AMERICA, and                )
20    SAN JOAQUIN VALLEY UNIFIED                   )
      AIR POLLUTION CONTROL                        )
21    DISTRICT                                     )
                                                                 No. 2:19-CV-02460-CKD
                                                   )
22                   Plaintiffs,                   )    ORDER GRANTING UNOPPOSED MOTION
23                                                 )        TO ENTER CONSENT DECREE
                             v.                    )
24                                                 )
      KERN OIL & REFINING CO.,                     )
25                                                 )
26                   Defendant.                    )
                                                   )
27
                                    ORDER GRANTING UNOPPOSED
28
                              MOTION TO ENTER CONSENT DECREE

     United States, et al., v. Kern Oil & Refining Co.
     [Proposed] Order Granting Motion to Enter Consent Decree
 1
              Upon consideration of the United States’ Unopposed Motion to Enter Consent Decree
 2
     [Docket No. 14], it is hereby ORDERED as follows:
 3
              The Court, finding that the proposed Consent Decree [lodged with the Court at Docket
 4
     Number 2] is fair, reasonable, and consistent with the objectives of the Clean Air Act, 42 U.S.C.
 5
     §§ 7401 et. seq., and the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. §§
 6
     11001 et. seq., hereby ENTERS and APPROVES the Consent Decree, and will affix its signature
 7
     to page 41 of the Consent Decree.
 8
 9   Dated: March 19, 2020
                                                     _____________________________________
10                                                   CAROLYN K. DELANEY
11                                                   UNITED STATES MAGISTRATE JUDGE

12
13    16.2460.kern

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     United States, et al., v. Kern Oil & Refining Co.
     [Proposed] Order Granting Motion to Enter Consent Decree
